Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5,8,10,12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito  (JP2006288069).
	As to independent claim 1, Ito teaches a rotor assembly comprising: a cylindrical magnet member (20) having magnetization in both axial and radial directions; and  an output shaft (31) receivable within the magnet member (20); wherein an inner surface of the magnet member (25) and an outer surface of the output shaft (31) have complementarily-engagable interface elements (11) thereon to prevent or limit dislocation of the magnet member (20) and output shaft (31), at least one of the interface elements (11) being formed by overmolding of one of the magnet member (20) and output shaft (31) with the other of magnet member (20) and output shaft (31) as shown in figure 2a.  
As to claim 4/1, Ito teaches wherein the output shaft (31) comprises an integrally formed pinion gear (34) as shown in figure 2a.  
As to claim 5/1, Ito teaches wherein the output shaft (31) comprises at least one base portion (12) as shown in figure 2a.  
As to claim 8/1, Ito teaches wherein the interface element (11) of the magnet member (20) comprises an inward projection (see figure , and the complementarily-engagable interface element of the output shaft (31) is formed as a receiving channel for the inward projection of the magnet member (20) as shown in figures 2a, 2b.  
As to claim 10/1, Ito teaches wherein the inner surface of the magnetic member (20) and the outer surface of the output shaft (31) form a shape-fit interface as shown in figure 2a.  
As to claim 12/1, Ito teaches stator (303) and a rotor assembly (10) as shown in figure 1.
As to claim 13/12, Ito wherein the electric motor is a stepper motor or BLDC moto as shown in figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito  (JP2006288069) as applied in claim 1 above, and further in view of Koike et al. (JP11204320).
As to claim 2/1, Ito teaches the claimed limitation as discussed above except wherein the magnet member is formed from a mixture of magnetic material and polymer resin, and the magnetic material comprises rare earth magnetic material.  
However Koike et al.  teaches the magnet member is formed from a mixture of magnetic material and polymer resin, and the magnetic material comprises rare earth magnetic material (Paragraph [0023]), for the advantageous benefit of improving the magnetic field alignment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito by using the magnet member is formed from a mixture of magnetic material and polymer resin, and the magnetic material comprises rare earth magnetic material, as taught by Koike et al., to improve the magnetic field alignment.
As to claim 3/1, wherein the output shaft is formed from a moldable material, and the magnet member being formed from a moldable magnetic material.  
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito  (JP2006288069) as applied in claim 1 above, and further in view of Schneider et al. (US PG Pub 2013/0104682).
As to claim 6/1, Ito teaches the claimed limitation as discussed above except wherein the magnet member is a multi-pole magnet member.  
However Schneider et al. teaches the magnet member (45) is a multi-pole magnet member as shown in figure 3c, for the advantageous benefit of allowing the simplest possible and most compact construction for the housing.

As to claim 7/6, Ito in view of Schineider et al. teaches the claimed limitation as discussed above except wherein the magnet member has between six and twenty poles.  
However Schneider et al. teaches the magnet member (45) has between six and twenty poles as shown in figure 3c, for the advantageous benefit of allowing the simplest possible and most compact construction for the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito by using the magnet member has between six and twenty poles, as taught by Schneider et al., to allow the simplest possible and most compact construction for the housing.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito  (JP2006288069) as applied in claim 1 above, and further in view of Yamamoto et al. (US PG Pub 2020/0373795).
As to claim 11/1, Ito teaches the claimed limitation as discussed above except wherein the magnet member comprises at least one guide projection on an axial end surface thereof.  
However Yamamoto et al. teaches the magnet member comprises at least one guide projection (122a) on an axial end surface thereof as shown n figure 17, for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito by using the magnet member comprises at least one guide projection on an axial end surface thereof, as taught by Yamamoto et al., to transmitting torque when the rotor magnet is molded integrally with the shaft.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP2006288069) as applied in claim 1 above, and further in view of Itaya (5,500,994).
As to claim 14/1, Ito teaches the claimed limitation as discussed above except the method comprising the steps of. a] providing a first tooling having a mold shape to form one of the magnet member and output shaft; b] molding the one of the magnet member and output shaft by injecting a flowable material into the first tooling and allowing it to set; c] providing a second tooling having a mold shape to form the rotor assembly; and d] inserting the one of the magnet member and output shaft into the second tooling and injecting a flowable material into the second tooling and allowing it to set.  
However Itaya teaches a] providing a first tooling having a mold shape to form one of the magnet member and output shaft (output shaft (rotor 31), is mold, column 8, lines 7-12); b] molding the one of the magnet member and output shaft by injecting a flowable material into the first tooling and allowing it to set (column 8, lines 7-12,the mold the rotor 31 use an injectable material polybutylene terephthalateand) ; c] providing a second tooling (50) having a mold shape to form the rotor assembly a as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito by using a] providing a first tooling having a mold shape to form one of the magnet member and output shaft; b] molding the one of the magnet member and output shaft by injecting a flowable material into the first tooling and allowing it to set; c] providing a second tooling having a mold shape to form the rotor assembly; and d] inserting the one of the magnet member and output shaft into the second tooling and injecting a flowable material into the second tooling and allowing it to set, as taught by Itaya, to firm fix the magnetic layer to the rotor body.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP2006288069) and Itaya (5,500,994) as applied in claim 14 above, and further in view of Itaya (5,500,994) and Kono (JP01186157).
As to claim 15/14, Ito in view of Itaya teaches the claimed limitation as discussed above except wherein the second tooling comprises a plurality of permanent magnets arranged to impart a bi-directional magnetization to the magnet member.  
However Itaya teaches a tooling (50) as shown in figure (15A), for the advantageous benefit of firmly fix the magnetic layer to the rotor body.
Kono teaches a plurality of permanent magnets (4) arranged to impart a bi-directional magnetization to the magnet member (1) as shown in figure 3, for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito in view of Itaya by using the second tooling comprises a plurality of permanent magnets arranged to impart a bi-directional magnetization to the magnet member, as taught by Itaya and Kono, to firm fix the magnetic layer to the rotor body and reducing in size a motor by positioning a rotor magnet with a strong positioning magnet in a movable mold of a rotor.
As to claim 16/14, Ito in view of Itaya teaches the claimed limitation as discussed above except wherein the first tooling comprises a plurality of permanent magnets arranged to impart a bi-directional magnetization to the magnet member.  
However Itaya teaches a tooling (50) as shown in figure (15A), for the advantageous benefit of firmly fix the magnetic layer to the rotor body.
Kono teaches a plurality of permanent magnets (4) arranged to impart a bi-directional magnetization to the magnet member (1) as shown in figure 3, for the advantageous benefit of reducing in size a motor by positioning a rotor magnet with a strong positioning magnet in a movable mold of a rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito in view of Itaya by using the second tooling comprises a plurality of permanent magnets arranged to impart a bi-directional magnetization to the magnet member, as taught by Itaya and Kono, to firm fix the magnetic layer to the rotor body and reducing in size a motor by positioning a rotor magnet with a strong positioning magnet in a movable mold of a rotor.
(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito  (JP2006288069) and Itaya (5,500,994) as applied in claim 14 above, and further in view of Sato et al. (JP2001246638).
As to claim 17/14, Ito in view of Itaya teaches the claimed limitation as discussed above except wherein during step a], the first tooling has a mold shape to form the output shaft, and, during step d], the injection of the flowable material into the second tooling is aligned to the at least a portion of the output shaft.  
However Sato et al. teaches during step a], the first tooling (25) has a mold shape to form the output shaft, and, during step d], the injection of the flowable material into the second tooling (7) is aligned to the at least a portion of the output shaft as shown in figure 5A, 5B, for the advantageous benefit of providing a simple composition reliably without causing any damage during a post forming process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito in view of Itaya by during step a], the first tooling has a mold shape to form the output shaft, and, during step d], the injection of the flowable material into the second tooling is aligned to the at least a portion of the output shaft.  , as taught by Sato et al., to providing a simple composition reliably without causing any damage during a post forming process.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito  (JP2006288069) as applied in claim 1 above, and further in view of Itaya (5,500,994)  and Kono (JP01186157).
As to claim 18/1, Ito teaches the claimed limitation as discussed above except the method comprising the steps of. a] providing a tooling having a mold shape to form 
However Itaya teaches  a] providing a tooling having a mold shape to form the magnet member (32) b] inserting the output shaft (31) into the tooling;  c] injecting a flowable magnetic material (51) into the tooling around the output shaft (31) and allowing the flowable magnetic material to set as shown in figure 15A,B,C. , for the advantageous benefit of firmly fix the magnetic layer to the rotor body.  
Kono teaches a plurality of permanent magnets (4) arranged to impart a bi-directional magnetization to the magnet member (1) as shown in figure 3, for the advantageous benefit of reducing in size a motor by positioning a rotor magnet with a strong positioning magnet in a movable mold of a rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito by using a] providing a tooling having a mold shape to form the magnet member, the tooling comprising a plurality of permanent magnets arranged to impart a bi-directional magnetization to the magnet member; b] inserting the output shaft into the tooling;  c] injecting a flowable magnetic material into the tooling around the output shaft and allowing the flowable magnetic material to set, as taught by Itaya and Kono, to firm fix the magnetic layer to the rotor body and reducing in size a motor by positioning a rotor magnet with a strong positioning magnet in a movable mold of a rotor.

(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito  (JP2006288069) as applied in claim 1 above, and further in view of Kono (JP01186157).
As to claim 20/1, Ito teaches the claimed limitation as discussed above except the tooling set comprising a first tooling having a mold shape to form one of the magnet member and output shaft, and a second tooling having a mold shape to form the rotor assembly, wherein one of the first and second toolings comprises a plurality of permanent magnets arranged to impart a bi-directional magnetization to the magnet member.  
However Kono teaches a first tooling having a mold shape to form one of the magnet member (1) and output shaft (10), and a second tooling having a mold shape to form the rotor assembly, wherein one of the first and second toolings comprises a plurality of permanent magnets (3) arranged to impart a bi-directional magnetization to the magnet member (1) as shown in figures 1 and 3, for the advantageous benefit of reducing in size a motor by positioning a rotor magnet with a strong positioning magnet in a movable mold of a rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito by using the tooling set comprising a first tooling having a mold shape to form one of the magnet member and output shaft, and a second tooling having a mold shape to form the rotor assembly, wherein one of the first and second toolings comprises a plurality of permanent magnets arranged to impart a bi-directional magnetization to the magnet member, as taught by 
Allowable Subject Matter
Claims 9, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claim 9 depend caim1 and Claim 19 depend 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 16, 2021